       Case 2:19-cv-02248-BWA-MBN Document 1 Filed 03/11/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

BESSIE NICHOLS                            * CIVIL ACTION NO:
           Plaintiff                      *
                                          * SECTION:
Versus                                    *
                                          * MAGISTRATE:
JAZZ CASINO COMPANY, LLC d/b/a            *
HARRAH’S NEW ORLEANS CASINO               *
                        Defendant         * JUDGE:
*******************************************

                                   NOTICE OF REMOVAL


       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441 and 1446,

Defendant Jazz Casino Company, LLC d/b/a Harrah’s New Orleans Casino hereby removes this

action from the Civil District Court for the Parish of Orleans, State of Louisiana to the United

States District Court for the Eastern District of Louisiana. In support of this Notice of Removal,

Defendant respectfully states as follows:

                                       INTRODUCTION

       1.      Plaintiff Bessie Nichols commenced this action on or about December 5, 2018 by

filing a Petition against Defendant in the Civil District Court for the Parish of Orleans, State of

Louisiana, with a caption of Bessie Nichols v. Jazz Casino Company, LLC d/b/a Harrah’s New

Orleans Casino, Case Number 18-12190 (“State Court Action”). Other than the filing of the

Petition in the State Court Action, Defendant is not aware of any other proceedings or filings

before the Civil District Court related to this action. True and correct copies of all pleadings and

process received from Plaintiff in the State Court Action are attached collectively as Exhibit A.

       2.      The Civil District Court for the Parish of Orleans is located within the Parish of

Orleans. Therefore, venue in this Court is proper because the State Court Action is being
       Case 2:19-cv-02248-BWA-MBN Document 1 Filed 03/11/19 Page 2 of 4



removed to the “district court of the United States for the district and division embracing the

place where such action is pending.” See 28 U.S.C. § 1441(a).

       3.      Defendant’s removal is made without waiver of any defenses, including, but not

limited to, any defense related to a lack of or improper service of process, or insufficiency of

service of process.

    THIS COURT HAS ORIGINAL JURISDICTION OVER PLAINTIFF’S CLAIMS

       4.      This Court has original subject matter jurisdiction over this action under 28

U.S.C. § 1331, which provides that “[t]he district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” Plaintiff’s

Petition alleges causes of action under the federal Age Discrimination in Employment Act (¶ 7)

and the federal Americans with Disabilities Act (¶ 8). See Exhibit A. Therefore, this action is

removable under 28 U.S.C. § 1441(a).

            DEFENDANT TIMELY REMOVED THE STATE COURT ACTION

       5.      Defendant received service of the Petition in the State Court Action on February

13, 2019. This Notice of Removal is filed within thirty days of the first day on which Defendant

was properly served with any pleading as required by 28 U.S.C. § 1446(b).

       6.      All Defendants join and consent to the removal of the State Court Action.

            DEFENDANT’S COMPLIANCE WITH NOTICE REQUIREMENTS

       7.      Written notice of the filing of this Notice of Removal will be promptly served

upon Plaintiff’s counsel of record, The Law Offices of Jon S. McGill, LLC, in accordance with

28 U.S.C. § 1446(d).

       8.      A true and correct copy of this Notice of Removal will also be promptly filed with

the Clerk of the Civil District Court for the Parish of Orleans in accordance with 28 U.S.C. §
       Case 2:19-cv-02248-BWA-MBN Document 1 Filed 03/11/19 Page 3 of 4



1446(d), as an attachment to Defendant’s Notice of Filing of Notice of Removal. A true copy of

the written notice, without attachments, is attached as Exhibit B.

       WHEREFORE, Defendant hereby removes this action now pending in the Civil District

Court for the Parish of Orleans to the United States District Court for the Eastern District of

Louisiana. Respectfully submitted,

                                      s/ Ralph R. Alexis, III
                                      Ralph R. Alexis, III, T.A. (2379)
                                      Glenn B. Adams (2316)
                                      COREY D. MOLL (34245)
                                      PORTEOUS, HAINKEL AND JOHNSON, LLP
                                      704 Carondelet Street
                                      New Orleans, LA 70130-3774
                                      Phone: (504) 581-3838
                                      Fax: (504) 581-4069
                                      E-mail: ralexis@phjlaw.com
                                      E-mail: gadams@phjlaw.com
                                      E-mail: pconnick@phjlaw.com
                                      Attorneys for Defendant, Jazz Casino Company, LLC
                                      d/b/a Harrah’s New Orleans
      Case 2:19-cv-02248-BWA-MBN Document 1 Filed 03/11/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to the
following:

       Jon S. McGill, Esq.
       Donald P. Dorenkamp, II, Esq.
       The Law Offices of Jon S. McGill, LLC
       235 Derbigny Street, Suite 100
       Gretna, LA 70053
       Email: jon@jonsmcgilllaw.com
       Email: donald@dorenkamplaw.com
       Counsel for Michael Fayard

                                                  s/ Ralph R. Alexis, III
                                                  RALPH R. ALEXIS, III
